DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,9,12,13,18-23,25-27,29-32,34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. (3,134,278) in view of Jennings et al. (5,697,545)
In reference to claims 1,18,22,29 and 32, Hollander et al. teaches a material joining device and a method comprising: a base, 20, a rotatable shaft, 46,  assembly communicatively associated with the base, the rotatable shaft having a holding member, 45, rotatable with the shaft assembly, the holding member adapted to receive and hold a first member, 47, of a first material, (col. 4, lines 52-60), the first member comprising a ceramic material or a metal material, (col. 6, lines 47-48), a moveable carriage, 31, communicatively associated with the base, the moveable carriage including a positioning member, 29, the positioning member configured to position and hold a second member, 72, of a second material, and the moveable carriage configured to selectively move to position the second member in engaging relation with the first member, (col. 4, lines 15-17), wherein rotation of the holding member and positioning of the movable carriage to maintain the second member in engaging relation with the first member rotationally fictionally engages the first member with the second member generating heat to melt or soften the second member bonding it to the first member forming a joined composite product without addition of an adhesive, (col. 4, lines 25-47).
In reference to claim 9, Hollander et al. teaches a base, 20, comprising a bearing block, 22, including a shaft, 46, assembly associated with a holding member, 45, the holding member including a one or more of a collar member, a mandrel or a pin
vise, the mandrel or pin vise having an end portion adapted to hold or support the sleeve or the cap member to be joined with a tubular member, the sleeve or the cap member comprising a metal material or a ceramic material, a moveable carriage, 31, communicatively associated with the base, the movable carriage positioned in communication with the base, the movable carriage being configured to reciprocally move in a direction toward or a direction away from the holding member, and the movable carriage including a positioning member, 26, configured to hold the tubular member to be joined with the metal or ceramic sleeve or cap member, a carriage driver, 30,  including a first motor or a manual driver, (the hydraulic driver), member operatively coupled with the moveable carriage to selectively move the moveable carriage towards or away from the holding member, (col. 4, lines 15-17),  and a rotation driver, 48, including a second motor or a manual rotation member operatively coupled to the shaft assembly configured to rotate the holding member around a linear axis of the shaft assembly, (col. 4, lines 55-60), wherein rotation of the holding member and positioning of the movable carriage to maintain the tubular member in engaging relation with the metal or ceramic sleeve or cap member fictionally engages the metal or ceramic sleeve or cap member with the tubular member generating heat to melt or soften the tubular member bonding the tubular member to the metal or ceramic sleeve or cap member forming a joined composite product without addition of an adhesive, (col. 4, lines 25-42).
In reference to claim 13, Hollander et al. teaches a drawer slide, 32, communicatively associated with the base and the moveable carriage for sliding the moveable carriage forward toward or rearward from the holding member, (col. 3, lines 70-72).
In reference to claims 3,12,20,27,31 and 35, Hollander et al. also teaches the metal material is selected from the group consisting of titanium, steel, tungsten, tin, copper, bronze, gold platinum, silver and alloy thereof, (col. 6, lines 49-50).

Hollander et al. teaches all the limitations of the claims except for the first member of the first material having a first glass transition temperature, a first melting point or a first softening point; and the second member of the second material having a second glass transition temperature, a second melting point or a second softening point, the second glass transition temperature, the second melting point or the second softening point being less than the first glass transition temperature, the first melting point or the first softening point, respectively, the second material of the second member comprises a plastic material or a polymeric material, the tubular member and the plastic material is a biocompatible plastic material, and the polymeric material is selected from the group consisting of 10 polyurethane, polyethylene, polymethyl methacrylate (PMMA), polycarbonate, styrenic block copolymers, polybutylene terephthalate (PBT), Teflon, Nylon, and poly vinyl chloride (PYC), wherein: the joined composite product is a flexi-needle or a catheter, wherein: the first member is a flexible plastic catheter.
Hollander et al. teaches friction welding two workpieces made from different materials, for example brass or copper can be welded directly to steel and aluminum, (col. 6, lines 47-50).  Given that these different metals all have different glass transition temperatures, melting points or softening points, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first member of the first material having a first glass transition temperature, a first melting point or a first softening point; and the second member of the second material having a second glass transition temperature, a second melting point or a second softening point, the second glass transition temperature, the second melting point or the second softening point being less than the first glass transition temperature, the first melting point or the first softening point, respectively, depending on the metal chosen for the respective workpieces. 
Jennings et al. teaches a system for friction welding two workpieces together, and teaches that, “the two surface to be friction welded together may be metal surfaces which may be the same or different metals, and that the surface may be of metals. Alternatively, one surface may be of metal and the other may be of  non-metallic e.g. a ceramic or polymeric material.”, (col. 3, lines 49-57). 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Hollander with the second material being a tubular member comprising a polymeric material, as taught by Jennings et al., since Hollander teaches welding two materially different metals, and Jennings teaches welding two materials together which can be two materially different metals, or a metal and a non-metallic material, such as a polymeric material.   Therefore one could weld a metal workpiece to a polymeric tubular workpiece in the welding system of Hollander, in order to provide a product with the durability of metal fused with flexibility of the polymeric material. 
It would have been further obvious to provide the second second tubular member comprising a biocompatible plastic material, and the polymeric material is selected from the group consisting of 10 polyurethane, polyethylene, polymethyl methacrylate (PMMA), polycarbonate, styrenic block copolymers, polybutylene terephthalate (PBT), Teflon, Nylon, and poly vinyl chloride (PYC), as a matter of obvious design choice. 


Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. as modified by Jennings et al. in view of O’Laughlin et al. (2012/0010511).
Hollander et al. as modified by Jennings et al. teaches all the limitations of the claims except for an outer diameter of the tubular member is in a range of from about 1 mm to about 5 cm and a length of the tubular member is between about 1 cm to about 100 cm, and an outer diameter of the sleeve or the cap member is in a range of from about 1 mm to about 5 cm and a length of the sleeve or the cap member is between about 1 cm to about 10 cm.
O’Laughlin et al. teaches an outer diameter of the tubular member is in a range of from about 1 mm to about 5 cm and a length of the tubular member is between about 1 cm to about 100 cm, and an outer diameter of the sleeve or the cap member is in a range of from about 1 mm to about 5 cm and a length of the sleeve or the cap member is between about 1 cm to about 10 cm, (pp 0038 and pp 0051).
  It would have been obvious to one having ordinary skill in the art at thet time the invention was made to provide the tool of Hollander as modified by Jennings et al. with the the workpieces having the above listed limitations, as taught by O’Laughlin et al,, In order to provide the tool the capability to weld workpieces of various sizes. 



Claims 7,8,10,11 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. as modified by Jennings et al. in view of CN 201948997U.
Hollander et al. as modified by Jennings et al. teaches all the limitations of the claims except for a heater communicatively associated with the holding member to generate and transfer heat to the holding member and to the second member through the first member to heat the second member to at least the second melting point, the second softening point, or the second glass transition temperature to melt or soften the second member when engaged with the first member to bond the second member with the first member, the heater includes at least one of a heater collar member or a spring or clamp type heating element configured to surround at least a portion of the holding member to heat the tubular member to at least its softening point, melting point or glass transition temperature (Tg) to melt or soften the tubular member when engaged with the sleeve or cap member to bond the tubular member with the sleeve or cap member.
CN 201248997U teaches a clamp type heating element, 11, having receiving hole, 313, is heated by heating plates, 311, 312 and heated conductive members, 32 and 33, (pp 0111-0113).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Hollander et al. as modified by Jennings et al. with the above listed limitations, as taught by CN 201248997U, in order to provide the tool with the capability to weld the pieces at a lower spin rate, which can be beneficial when welding smaller workpieces. 

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. as modified by Jennings et al. in view of Jones et al. (3,888,405).
Hollander et al.as modified by Jennings et al. teaches all the limitations of the claims except for a sensor to sense one or more of a moved distance, a position marker or a change in position of the tubular member when positioned on the moveable carriage to control a length of the tubular member joined with the sleeve or cap member or to control a length of the tubular member in the composite joined composite product, a measurement device for determining a moved distance of the tubular member during joining of the tubular member with the sleeve or cap member, a controller/processor for controlling one or more of the carriage driver or the rotation driver and a user interface display operatively associated with the controller/processor.
Jones et al. teaches a sensor to sense one or more of a moved distance, a position marker or a change in position of the tubular member when positioned on the moveable carriage to control a length of the tubular member joined with the metal or ceramic sleeve or cap member or to control a length of the tubular member in the joined composite product, a measurement device, 31, for determining a moved distance of the tubular member during joining of the tubular member with the metal or ceramic sleeve or cap member, (col. 4, lines 50-68), a controller/processor, 28, for controlling one or more of the carriage driver or the rotation driver, (col. 4, lines 50-57), and a user interface display, 43, operatively associated with the controller/processor, (col. 4, lines 50-57).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Hollander as modified by Jennings et al. with the above listed limitations, as taught by Jones et al., in order to provide sensing, measuring, controlling and monitoring during the welding process.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. as modified by Jennings et al. in view of JP 3770814.
Hollander et al. as modified by Jennings et al.teaches all the limitations of the claims except for the second member comprises a tubular member having one or more position markers to indicate a length of a predetermined portion the tubular member to be joined with the sleeve or the cap member or to indicate a length of the tubular member when joined with the  sleeve or the cap member.
JP 3770814 teaches a tubular member having one or more position markers to indicate a length of a predetermined portion the tubular member to be joined with the sleeve or cap member or to indicate a length of the tubular member when joined with the sleeve or cap member, (claim 1). 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Hollander as modified by Jennings et al. with the second member having position markers, as taught by JP 3770814, in order to more efficiently measure and monitor the workpiece during the welding process. 





Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive.
The Applicant argues that, “Hollander’s teachings are limited to metals or alloys, and that Hollander teaches or suggests that spin welding, as used with thermoplastic materials cannot be applied to the treatment of metals due to the more complez problems associated with metal working”, and the Applicant cites the teaching of Hollander col. 1, lines 41-44, for the basis of this interpretation.
The Examiner disagrees.  The Hollander reference teaches that although spin welding is known in the art of working thermoplastic polymer resins, the treatment of metals present complex problems which are not analogous to thermoplastic resins.  This teaching does not state that. “thermoplastic materials cannot be applied to the treatment of metals”, as stated by the Applicant.   The reference merely states that when you spin weld metals that problems might arise in the procedure that are different from the problems that arise when you spin weld thermoplastic resins.  This clause in Hollander actually enhances the Examiner’s argument that Hollander teaches that spin welding can be used to weld two workpieces together, “This invention relates to methods and apparatus for welding metal workpieces using heat generated by friction as the pieces to be welded are rubbed against each other.  More particularly, this invention relates to the friction welding of metal workpieces by rotating one workpiece relative to the other while the workpieces are pressed together until sufficient heat is generated to effect a weld and thereafter stopping the relative rotation while the workpieces are continued to be pressed together unitl the weld is complete.”, (col. 1, lines 10-19).  The clause cited by Applicant of col. 1, lines 41-44, teaches that spin welding can be used to join two metal workpieces, and it also eludes to the fact that two thermoplastic resin workpieces can be welded together using a spin welding process. As previously stated in the prior response, The Hollander reference, which is the base reference was cited to teach the rotational friction welding aspect of the invention and not to teach friction welding of a metal to a plastic.  And as stated above Hollander teaches that metals and thermoplastics resins can be spin welded, but does not specifically teach welding a metal or a ceramic to a plastic or thermoplastic resin.
Also, Hollander does teach welding two metals or alloys together, it also teaches that “dissimilar metals may be joined in a firm weld. Brass and copper can be welded to brass or steel and aluminum can be directly welded to brass or steel.  Limitations seems to appear in the welding of dissimilar metals when there is an extreme difference in their melting points, heat conductivities and solubilities of the lower melting alloy into the higher melting alloy.”, col. 6, lines 48-54.  Even though this teaching is directed to metals or alloys with different melting points, heat conductivities and solubilities, it teaches that workpieces with those different properties can be spin welded together. 
The Applicant also argues that the Jennings reference teaches friction welding trough an oscillation technique, and that Jennings utilizes magnetostrictive transducers to induce relative oscillatory movement of one of two components being friction welded.  And that Jennings also teaches an orbital technique for friction welding.  The Applicant argues that orbital movement and oscillation  are disnctly different from rotational movement.  
The Examiner acknowledges that rotation, orbital and oscillation, are all distinct types of movement, but both references teach that each of these movements can be used to provide frictional movement between two workpieces being held together during the movement in order to produce heat and form a weld.  As previously stated the Hollander reference was cited as the base refernce to teach friction rotational spin welding of two workpieces together, ( “This invention relates to methods and apparatus for welding metal workpieces using heat generated by friction as the pieces to be welded are rubbed against each other. )  The Hollander reference teaches that workpieces are two metals or alloys, but the Jennings reference teaches welding two workpieces together and the workpieces can be a thermoplastic or a plastic,  using an orbital or oscillation method in order to provide the friction in order to weld the two pieces together.  Both inventions provide the ability to join two workpieces together using a friction weld technique to generate heat to melt or soften the workpieces in order to bond them together without addition of an adhesive.  Therefore one can conclude that one can utilize any one of these movement techniques of rotational, oscillatory or orbital friction welding and generate the same end result. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        July 28, 2022
                                                                                                                                                                                          
/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723